DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 L.5.0. 127:
Claims 1-1, drawn to a method of implanting a prosthetic mitral valve in a native mitral valve comprising: advancing a delivery catheter in an antegrade direction toward a native mitral valve that having a capsule along a distal end portion…. A collapsible and self expandable interior stent defining a lumen that supports a plurality of valve leaflets…. Releasing the prosthetic mitral valve from the capsule…wherein, in an expanded state, the exterior wire mesh has a first portion with an enlarged diameter sized for placement above a mitral annulus and a second portion with a reduced diameter for contacting the mitral annulus and wherein the capturing elements of the interior stent extend in a ventricular direction beyond the exterior wire mesh and then turn in an atrial direction for trapping native mitral leaflets against an outer surface of the wire mesh., classified in A61F2/2418.
Claims 12-20, drawn to a method of implanting a prosthetic mitral valve in a native mitral valve comprising: advancing a delivery catheter through an atrial septum in a human heart and toward a native mitral valve that having a distal capsule containing a prosthetic mitral valve; a self expandable interior stent defines a lumen that supports a plurality of valve leaflets, the interior stent covered in part by a sealing skirt…. Expelling the mitral valve from the distal capsule…. wherein, in an expanded state, the exterior wire mesh has an enlarged diameter positioned above a mitral annulus and a reduced diameter contacting the mitral annulus and wherein the capturing elements of the  classified in A61F2220/0008.
Inventions in all Two Groups are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect: (2) the inventions do not overlap in scope, i.e., are mutually exclusive: and (3} the inventions as claimed are not obvious variants. see MPEP § 806.05 (i)
In the instant case, the inventions as claimed have different modes of operation because the step of advancing a catheter through an atrial septum…. The cathether has a distal capsule…. An interior stent covered at least in part by a sealing skirt…. Expelling the mitral valve from the distal capsule of group 2 is not required in group 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because ail the inventions listed in this action are independent or distinct far the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The different techniques require separate search and consideration. Applicant is advised that the reply in this requirement to be complete must include 1) an election of an invention to be examined even though the requirement may be traversed 37 CFR 1.143) and 2) identification of the claims encompassing The election of an invention may be made with or without traverse. To 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771